[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO PRESENT ADDITIONAL EVIDENCE
The plaintiff has moved pursuant to 4-183 (e) of the General Statutes (effective until July, 1989 and the statute controlling the appeal, in this case) to present additional evidence. The additional evidence the plaintiff seeks to introduce concerns statements made by the intervening defendant, Arthur E. Aronson, former owner of the property, to the Town of Madison Health Department regarding leaks in his gasoline tanks during the period of his ownership, which evidence was not made available at the administrative hearing of this matter, and evidence concerning the cost of remedial measures ordered by the defendant Commission.
The court finds that such additional evidence is material and that there are good reasons for the failure on the part of the plaintiff to present such evidence in the administrative hearing. The court orders, therefore, that this matter be remanded to the defendant Commission for such additional evidence to be presented to the Commission. The defendant may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings or decisions with this court.
EDGAR W. BASSICK, III, JUDGE